Exhibit 10.1

 

CERTAIN INFORMATION IDENTIFIED IN THIS DOCUMENT, MARKED BY BRACKETS AND
ASTERISKS (“[***]”),

HAS BEEN EXCLUDED PURSUANT TO ITEM 601(B)(10) OF REGULATION S-K UNDER THE
SECURITIES ACT OF 1933,

AS AMENDED, BECAUSE IT IS (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE

COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

RESEARCH FUNDING AND OPTION AGREEMENT

 

This Agreement is entered into May 12, 2020 (the “Effective Date”), by and
between The Scripps Research Institute, a California nonprofit public benefit
corporation located at 10550 North Torrey Pines Road, La Jolla, California 92037
("TSRI"), and Xenetic Biosciences, Inc. ("Sponsor"), a for-profit corporation
located at 40 Speen Street, Suite 102, Framingham, Massachusetts 01701, with
respect to the facts set forth below.

 

RECITALS

 

A.     TSRI is engaged in fundamental scientific biomedical and biochemical
research including research relating to methods for treatment of B cell
malignancies using personalized medicine, as more particularly described herein.

 

B.     Sponsor is engaged in research and development of personalized CAR T
therapy for the treatment of hematological cancers.

 

C.     Sponsor desires to provide certain funding as part of TSRI’s research
activities described above.

 

D.     Subject to any non-exclusive rights of the U.S. Government, TSRI is
willing to grant to Sponsor an option to acquire rights and licenses to certain
intellectual property arising from the Research Program.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions outlined
herein, TSRI and Sponsor hereby agree as follows:

 

1.       DEFINITIONS.

 

1.1       Affiliate. The term "Affiliate" shall mean any entity which directly
or indirectly controls, or is controlled by Sponsor. The term "control" as used
herein means (a) in the case of corporate entities, direct or indirect ownership
of at least fifty percent (50%) of the stock or shares entitled to vote for the
election of directors; or (b) in the case of non-corporate entities, direct or
indirect ownership of at least fifty percent (50%) of the equity interest with
the power to direct the management and policies of such non-corporate entities.
Unless otherwise specified, the term Sponsor includes Affiliates.

 

1.2        Agreement Number. This Agreement is TSRI number 2020-0140.

 

1.3       Biological Materials. The term “Biological Materials” shall mean any
Technology in the form of tangible materials together with any progeny, mutants,
or derivatives thereof developed in performance of the Research Program.

 

1.4       Calendar Quarter. The term “Calendar Quarter” shall mean that period
of three months occurring from January through March (Quarter 1), April through
June (Quarter 2), July through September (Quarter 3) and October through
December (Quarter 4). For purposes of clarity, each of Quarter 1, Quarter 2,
Quarter 3 and Quarter 4 is a Calendar Quarter under this Agreement.

 

 

 



 1 

 

 

1.5       Confidential Information. The term "Confidential Information" shall
mean any and all proprietary information of TSRI or Sponsor, including, trade
secrets, information relating to existing or contemplated products, services,
technology, designs, processes, formulae, computer systems, computer software,
research programs, algorithms and research or developments, which may be
exchanged between the parties at any time and from time to time during the term
hereof. The fact that a party may have marked or identified as confidential or
proprietary any specific information shall be indicative that such party
believes such information to be confidential or proprietary, but the failure to
so mark information shall not conclusively determine that such information was
or was not considered confidential information by such party. Neither Party
shall modify, enhance, compile or assemble (or reverse compile or disassemble),
or reverse engineer Confidential Information of the other or anything containing
or embodying such Confidential Information. Neither Party shall use any
Confidential Information of the other Party or the concepts therein for its own
benefit or for the benefit of a third party or for any purpose other than for
evaluating a possible business relationship. Neither Party shall remove any
proprietary legends or notices, including copyright notices, appearing on or in
the Confidential Information. Each Party shall take appropriate action with
respect to each and every person permitted access to any Confidential
Information to ensure that each person complies with the confidentiality
provisions hereof. Confidential Information shall also include any information
which, given the circumstances surrounding the disclosure, would be considered
confidential by the disclosing party. Information shall not be considered
confidential to the extent that it:

 

a.       Is publicly disclosed through no fault of any party hereto, either
before or after it becomes known to the receiving party; or

 

b.       Was known to the receiving party prior to the Effective Date, which
knowledge was acquired independently and not from the other party hereto
(including such party's employees); or

 

c.       Is subsequently disclosed to the receiving party in good faith by a
third party who has a right to make such disclosure; or

 

d.       Was independently developed by or on behalf of the receiving party
without use of or reference to the other party’s Confidential Information.

 

1.6        Field. The term "Field" shall mean treatment of a B-cell Malignancy
using the Technology.

 

1.7        Joint Technology. The term "Joint Technology" shall mean any
Technology developed by individuals associated with TSRI and Sponsor under the
terms of this Agreement.

 

1.8       Patent Rights. The term “Patent Rights” shall mean:

 

(a) U.S. patents or patent application(s) directed to the Technology;

 

(b) Foreign counterpart patents or patent applications claiming and entitled to
the priority date of the respective patents and patent application(s) referenced
in sub-clause (a) above;

 

(c) Divisionals and continuations of any patents or patent applications
referenced in sub-clauses (a) and (b) above;

 

(d) Any claim(s) of a continuation-in-part claiming and entitled to the priority
date of the respective patents and patent application(s) referenced in
sub-clause (a) above; and

 

(e) Reissues, reexaminations, renewals and patent term extensions of the patents
referenced in sub-clauses (a) - (d) above.

 

 

 



 2 

 

 

1.9       Principal Investigator. The term "Principal Investigator" shall mean
Dr. Lerner, together with such replacement persons selected in accordance with
the provisions of Section 2.2 hereof.

 

1.10       Research Program. The term "Research Program" shall mean the research
program to be undertaken by TSRI under the direction and control of the
Principal Investigator as expressly set forth on Exhibit A hereto.

 

1.11       Research Tool. The term “Research Tool” shall mean any Technology
which is designed or utilized for basic research purposes or internal drug
discovery purposes and which is not utilized to produce, or incorporated into, a
product.

 

1.12       Technology. The term "Technology" shall mean any invention,
discovery, know-how, Biological Material, software, information and data,
whether patentable or not, first conceived and reduced to practice during and as
a result of the performance of the Research Program.

 

1.13       Technology Rights. The term “Technology Rights” shall mean any
Technology, including TSRI Technology and Joint Technology developed pursuant to
the work conducted under this Agreement.

 

1.14       TSRI Technology. The term "TSRI Technology" shall mean any Technology
developed solely by TSRI under the principles of what constitutes an inventor
under the patent laws of the United States of America.

 

2.       CONDUCT OF RESEARCH PROGRAM.

 

2.1       Conduct of Research Program. TSRI hereby agrees to use diligent and
reasonable efforts to perform the Research Program subject to the provisions of
this Agreement. Notwithstanding the foregoing, TSRI makes no warranties or
representations regarding its ability to achieve, nor shall it be bound to
accomplish, any particular research objective or results.

 

2.2       Supervision of Research Program. TSRI agrees that the Research Program
at TSRI shall be conducted by or under the direct supervision of the Principal
Investigator. In the event that the Principal Investigator leaves TSRI, or
terminates his/her involvement in the Research Program, TSRI shall use its best
efforts to find a replacement Principal Investigator for whom Sponsor provides
its written acceptance, which written acceptance shall not be unreasonably
withheld. In the event that TSRI shall fail to appoint a replacement Principal
Investigator reasonably acceptable to Sponsor, Sponsor shall have a right to
terminate this Agreement upon delivery to TSRI of written notice of intent to
terminate pursuant to this Section 2.2, which notice must be delivered to TSRI
not less than thirty (30) days nor more than ninety (90) days after delivery by
TSRI to Sponsor of the name of the replacement Principal Investigator.

 

2.3       Reports. TSRI agrees that within forty-five (45) days following the
last day of each Calendar Quarter during the term of this Agreement, TSRI shall
furnish Sponsor with a written report summarizing the results of the research
included within the scope of the Research Program conducted by TSRI, during the
immediately preceding Calendar Quarter, including but not limited to all data,
conclusions, results, analysis, observations and a detailed description of all
procedures, including all materials used for each procedure. All such reports
shall be treated as Confidential Information by Sponsor

 

2.4       Financial and Staffing Obligations

 

(a) Contributions of Parties to Research Program. Contributions in the form of
financial support, equipment, personnel, technology and other necessary
components for the conduct of the Research Program shall be made by the parties
in accordance with the terms set forth on Exhibit B. All payments due to TSRI by
Sponsor shall be payable in U.S. Dollars in quarterly installments in advance,
within thirty (30) days of the dates set forth in the following payment
schedule:

 

 

 



 3 

 

 

  1st invoice: $300,013.50 (USD) To be submitted: Effective Date         2nd
invoice: $300,013.50 (USD) To be submitted: 90 days after Effective Date        
3rd invoice: $300,013.50 (USD) To be submitted: 180 days after Effective Date  
      4th invoice: $300,013.50 (USD) To be submitted: 270 days after Effective
Date         5th invoice: $300,013.50 (USD) To be submitted: 1 year anniversary
of Effective Date         6th invoice: $300,013.50 (USD) To be submitted: 450
days after Effective Date         7th invoice: $300,013.50 (USD) To be
submitted: 540 days after Effective Date         8th invoice: $300,013.50 (USD)
To be submitted: 630 days after Effective Date         9th invoice: $299,820.50
(USD) To be submitted: 2 year anniversary of Effective Date         10th
invoice: $299,820.50 (USD) To be submitted: 810 days after Effective Date

 

All invoices shall be sent to Sponsor via e-mail at AP@xeneticbio.com. Each
invoice and payment must reference the Research Project title, Agreement Number
and Principal Investigator for purposes of identification. Payments under this
Section 2.4(a) shall be sent to:

 

The Scripps Research Institute

10550 North Torrey Pines Road, TPC-7

La Jolla, California 92037

Attn: Senior Director, Sponsored Programs

 

TSRI shall not be obligated to perform any of the research specified herein or
to take any other action required under this Agreement if the funding is not
provided as set forth in Exhibit B and in accordance with the payment schedule
as set forth in this Section 2.4(a). Furthermore, should Sponsor fail to make
the first payment to TSRI in accordance with this Section 2.4(a), TSRI shall
have the right to immediately terminate this Agreement and this Agreement shall
be null and void ab initio.

 

(c) Indirect Cost Adjustment. TSRI shall have the right to adjust the payments
payable under Section 2.4(a) above to reflect changes in the indirect cost rate
negotiated between TSRI and the U.S. Government that is in effect during the
quarter that the work is performed. TSRI will notify Sponsor in writing of any
change in the indirect cost rate before the effective date of such change. The
corresponding direct costs will remain fixed as specified in Exhibit B.

 

 

 



 4 

 

 

3.       OPTION, LICENSE AND PROSECUTION.

 

3.1       Grant of License . Patent Rights and Technology Rights. TSRI hereby
grants to Sponsor the following:

 

(a) A license within the Field to any Patent Rights or Technology under the
terms of the License Agreement Between Opko Pharmaceuticals, LLC and TSRI with
an Effective Date of February 25, 2019 (the “License Agreement”), which was
later assigned to Sponsor by Opko Pharmaceuticals, LLC on March 1, 2019. The
Patent Rights or Technology Rights licensed under this section 3.1(a) will be
added to Exhibit A of the License Agreement with a notation that the scope of
the license is limited to the Field.

 

(b) an exclusive option (the “Option”) to acquire an exclusive, worldwide
license, including the right to sublicense, under TSRI’s rights in the
Technology or Patent Rights not already licensed under 3.1(a). In the event that
a product, process or Biological Material utilizes a Research Tool, such
Research Tool shall be made available for Sponsor’s sole use on a non-exclusive,
royalty-free, non-transferable basis solely in connection with Sponsor’s
exercise of its license rights to the Patent Rights granted hereunder.

 

(c) a non-exclusive, royalty-free, non-transferable license, without the right
to grant sublicenses, to make and use TSRI Technology solely for Sponsor’s
internal research purposes during the performance of the Research Program. Any
transfer of materials to Sponsor under this Section 3.1(c) shall require the
execution of a Material Transfer Agreement.

 

3.2       Disclosure of Technology Subject to Option. After the Principal
Investigator submits an invention disclosure covering any Technology to TSRI’s
Office of Technology Development, TSRI shall disclose such Technology in writing
to Sponsor (the “Technology Disclosure”). TSRI shall use reasonable efforts to
provide a Technology Disclosure that contains sufficient detail to (i) enable
both parties to determine whether or not the particular Technology is TSRI
Technology or Joint Technology; and (ii) enable Sponsor to evaluate the
advisability of exercising the Option granted hereunder with respect to such
Technology. All such Technology Disclosures shall be maintained in confidence by
Sponsor as Confidential Information of TSRI.

 

3.3       Option Period. Sponsor shall have a period of ninety (90) days from
receipt of the Technology Disclosure from TSRI (the “Option Period”) within
which to exercise its Option with respect to the particular Technology disclosed
therein. Upon delivery of written notice that Sponsor waives its Option, or upon
the failure of Sponsor to exercise its Option in writing during the Option
Period, Sponsor shall have no further rights to the particular TSRI Technology,
and TSRI may license the TSRI Technology to third parties as it sees fit.

 

3.4       Exercise of Option. Sponsor shall exercise its Option by delivering to
TSRI a written notice within the Option Period which specifies the particular
Technology for which the Option is being exercised. Upon such notification,
Sponsor and TSRI shall have a period of one-hundred and eighty (180) days within
which to negotiate a definitive license agreement. Additionally, in the event
that the Parties require additional time to negotiate the definitive agreement,
the Parties shall have the option to extend the period for negotiation on a
month by month basis, with the understanding that such extension requires the
mutual written consent of both Parties, which consent shall not to be
unreasonably withheld or delayed.

 

3.5       Prosecution of Patent Rights. TSRI shall direct and control the
preparation, filing and prosecution of patent applications and patents within
the Patent Rights. TSRI will provide to Sponsor a copy of any communication to
be filed with a patent office anywhere in the world and TSRI shall reasonably
consider any comments provided by Sponsor related to the content of the
communication. As consideration for the Option, Sponsor shall pay all reasonable
fees and costs, and any and all reasonable future fees and costs associated with
work performed by TSRI’s Office of Patent Counsel and any independent counsel
engaged by TSRI related to the preparation, filing, prosecution and maintenance
of the Patent Rights. Payment shall be made within thirty (30) days after
Sponsor receives an invoice therefor. Failure of Sponsor to pay patent fees and
expenses as set forth above shall immediately relieve TSRI from its obligation
to incur any further patent fees and expenses with regard to the Technology that
is the subject matter of the patents for which such fees and expenses are
payable. Sponsor’s obligation to pay all patent fees and costs incurred pursuant
to this Agreement shall survive the termination or expiration of this Agreement.
Both parties hereto agree that TSRI may, at its sole discretion, utilize TSRI’s
Office of Patent Counsel in lieu of or in addition to independent counsel for
patent prosecution and maintenance of patent application(s). Sponsor shall have
full rights of consultation with the patent attorneys so selected on all matters
relating to patent application(s), provided that TSRI shall have the final
determination in all such matters.

 

 

 



 5 

 

 

3.6       Joint Technology. The parties hereby agree that in the event that the
disclosed Technology is Joint Technology not in the Field and that Sponsor
either does not exercise its Option or does not sign a license agreement with
TSRI, both parties shall (i) have no further obligations to each other with
respect to such Joint Technology and any Patent Rights that relate thereto; and
(ii) be free to independently license or otherwise dispose of their rights to
such Joint Technology and any Patent Rights that relate thereto on a worldwide
basis without accounting to the other party.

 

4.       INTERESTS AND RIGHTS IN INTELLECTUAL PROPERTY.

 

4.1       Title. TSRI shall retain sole ownership and title to TSRI Technology
and to all intellectual property rights related thereto. TSRI shall, in the good
faith exercise of its discretion, undertake reasonable efforts to preserve and
maintain its ownership and title in and to the TSRI Technology as TSRI deems
appropriate. Ownership of and title to Joint Technology shall be vested jointly
in TSRI and Sponsor, with each owning an undivided interest therein. Ownership
of Patent Rights shall follow inventorship under principles arising under U.S.
patent law.

 

4.2       Governmental Interest. TSRI and Sponsor acknowledge that TSRI has
received, and expects to continue to receive, funding from the United States
Government in support of TSRI's research activities. TSRI and Sponsor
acknowledge and agree that their respective rights and obligations pursuant to
this Agreement shall be subject to the rights of the United States Government,
existing and as amended, which may arise or result from TSRI’s receipt of
research support from the United States Government, including but not limited
to, 37 CFR 401, the NIH Grants Policy Statement and the NIH Guidelines for
Obtaining and Disseminating Biomedical Research Resources.

 

4.3       Reservation of Rights. All rights that are not expressly granted under
this Agreement are hereby reserved. Without limiting the foregoing, TSRI
reserves the right to use for any research or educational purposes any Patent
Rights, Biological Materials, or Research Tools, without TSRI being obligated to
pay Sponsor any royalties or other compensation. In addition, TSRI reserves the
right to grant non-exclusive research and educational use licenses to other
nonprofit or academic institutions to Patent Rights, Biological Materials, or
Research Tools, without the other non-profit entity being obligated to pay
Sponsor any royalties or other compensation.

 

5.       CONFIDENTIALITY AND PUBLICATION.

 

5.1 Treatment of Confidential Information. The parties agree that during the
term of this Agreement, and for a period of five (5) years after this Agreement
terminates, a party receiving Confidential Information of the other party will
(a) maintain in confidence such Confidential Information to the same extent such
party maintains its own proprietary information; (b) not disclose such
Confidential Information to any third party without the prior written consent of
the other party; and (c) not use such Confidential Information for any purpose
except those permitted by this Agreement.

 

If Confidential Information is required to be disclosed by law or court order,
the Party required to make such disclosure shall limit the same to the minimum
required to comply with the law or court order, and shall use reasonable efforts
to attempt to seek confidential treatment for that disclosure, and prior to
making such disclosure that Party shall notify the other party, not later than
ten (10) days (or such shorter period of time as may be reasonably practicable
under the circumstances) before the disclosure in order to allow that other
Party to comment and/or to obtain a protective or other order, including
extensions of time and the like, with respect to such disclosure.

 

5.2 Publications. Sponsor acknowledges that it is the general policy of TSRI to
encourage publication of research results in technical or scientific journals;
and Sponsor agrees that TSRI shall have a right to publish in accordance with
its general policy. TSRI shall submit to Sponsor copies of proposed publications
which describe Technology and afford Sponsor a period of thirty (30) days to
review the publication to ascertain whether Sponsor’s Confidential Information
would be disclosed by the publication. If such proposed publication would
disclose Sponsor’s Confidential Information, then upon Sponsor’s written request
TSRI shall remove such Confidential Information of Sponsor or delay publication
for up to an additional thirty (30) days to allow Sponsor to protect its
Confidential Information by filing a patent application(s). Absent receipt by
TSRI of any written instruction by Sponsor within the thirty (30) day period,
TSRI shall be free to publish the proposed publication.

 

 

 



 6 

 

 

5.3 Publicity. Except as otherwise provided herein or required by law, no party
shall originate any publication, news release or other public announcement,
written or oral, whether in the public press, stockholders' reports, or
otherwise, relating to this Agreement or to the performance hereunder without
the prior written approval of the other party, which approval shall not be
unreasonably withheld or delayed. TSRI agrees that Sponsor shall have the right
to make those disclosures that are legally required under the laws of the United
States of America, the State of Nevada or the State of Massachusetts for a
publicly traded company on a recognized stock exchange. Scientific publications
published in accordance with Section 5.2 of this Agreement shall not be
construed as publicity governed by this Section 5.3.

 

6.       WARRANTY AND DISCLAIMER.

 

TSRI hereby represents and warrants that it has full right and power to enter
into this Agreement. TSRI MAKES NO OTHER WARRANTIES CONCERNING THE CONDUCT OR
RESULTS OF THE RESEARCH PROGRAM, PATENT RIGHTS, TECHNOLOGY, RESEARCH TOOLS,
BIOLOGICAL MATERIALS OR ANY OTHER MATTER WHATSOEVER, INCLUDING WITHOUT
LIMITATION, ANY EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR ARISING OUT OF
COURSE OF CONDUCT OR TRADE CUSTOM OR USAGE, AND TSRI DISCLAIMS ALL SUCH EXPRESS
OR IMPLIED WARRANTIES. TSRI MAKES NO WARRANTY OR REPRESENTATION AS TO THE
VALIDITY OR SCOPE OF PATENT RIGHTS, OR THAT ANY PRODUCT, PROCESS, SERVICE,
BIOLOGICAL MATERIAL, OR RESEARCH TOOL WILL BE FREE FROM AN INFRINGEMENT ON
PATENTS OR OTHER INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR THAT NO THIRD
PARTIES ARE IN ANY WAY INFRINGING UPON ANY PATENT RIGHTS, TECHNOLOGY, RESEARCH
TOOLS OR BIOLOGICAL MATERIALS COVERED BY THIS AGREEMENT. FURTHER, TSRI HAS MADE
NO INVESTIGATION AND MAKES NO REPRESENTATION THAT THE PATENT RIGHTS, RESEARCH
TOOLS OR BIOLOGICAL MATERIALS ARE SUITABLE FOR SPONSOR’S PURPOSES.

 

IN NO EVENT SHALL TSRI BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL,
EXEMPLARY OR CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR
LOSS OF PROFITS OR EXPECTED SAVINGS OR OTHER ECONOMIC LOSSES, OR FOR INJURY TO
PERSONS OR PROPERTY) ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ITS
SUBJECT MATTER. TSRI’S AGGREGATE LIABILITY, IF ANY, FOR ALL DAMAGES OF ANY KIND
RELATING TO THIS AGREEMENT OR ITS SUBJECT MATTER SHALL NOT EXCEED THE AMOUNT
PAID BY SPONSOR TO TSRI UNDER THIS AGREEMENT. THE FOREGOING EXCLUSIONS AND
LIMITATIONS SHALL APPLY TO ALL CLAIMS AND ACTIONS OF ANY KIND AND ON ANY THEORY
OF LIABILITY, WHETHER BASED ON CONTRACT, TORT (INCLUDING, BUT NOT LIMITED TO
NEGLIGENCE OR STRICT LIABILITY), OR ANY OTHER GROUNDS, AND REGARDLESS OF WHETHER
TSRI HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND NOTWITHSTANDING
ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY. THE PARTIES FURTHER
AGREE THAT EACH WARRANTY DISCLAIMER, EXCLUSION OF DAMAGES OR OTHER LIMITATION OF
LIABILITY HEREIN IS INTENDED TO BE SEVERABLE AND INDEPENDENT OF THE OTHER
PROVISIONS SINCE THEY EACH REPRESENT SEPARATE ELEMENTS OF RISK ALLOCATION
BETWEEN THE PARTIES.

 

7.       TERM AND TERMINATION.

 

7.1       Term. Unless terminated sooner, the initial term of this Agreement
shall commence on the Effective Date and shall continue for three (3) years.

 

7.2       Termination by Sponsor. Sponsor may terminate this Agreement by giving
thirty (30) days advance written notice of termination to TSRI.

 

7.3       Termination Upon Non-Payment. In the event that Sponsor fails to pay
to TSRI any payment within the time frame set forth in Section 2.4(a), TSRI
shall not be obligated to perform any of the research specified herein or to
take any other action required under this Agreement. Sponsor shall be provided
thirty (30) days to make the payment owed after receiving written notification
from TSRI of failure to make a required payment within the time frame set forth
in Section 2.4(a). If Sponsor fails to make the required payment within the
thirty (30) days following receipt of written notification from TSRI, TSRI may
terminate this Agreement immediately upon such non-payment. Termination pursuant
to this Section 7.3 shall not relieve Sponsor of any liability under this
Agreement.

 

 

 



 7 

 

 

7.4       Termination Upon Default. Except as specified in Sections 7.3 and 7.5,
the failure of a party to perform any obligation required of it to be performed
hereunder and the failure to cure within sixty (60) days after receipt of notice
from the other party specifying in reasonable detail the nature of such default,
shall constitute an event of default hereunder. Upon the occurrence of an event
of default, the non-defaulting party may deliver to the defaulting party written
notice of intent to terminate, such termination to be effective upon the date
set forth in such notice. Such termination rights shall be in addition to and
not in substitution for any other remedies that may be available to the
non-defaulting party serving such notice against the defaulting party.
Termination pursuant to this Section 7.4 shall not relieve the defaulting party
of liability and damages to the non-defaulting party for breach of this
Agreement. Waiver by any party of a single default or a succession of defaults
shall not deprive such party of any right to terminate this Agreement arising by
reason of any subsequent default.

 

7.5       Termination Upon Insolvency. This Agreement may be terminated as to
any party ("Insolvent Party") by another party giving written notice of
termination to the Insolvent Party upon the filing of bankruptcy or bankruptcy
of the Insolvent Party or the appointment of a receiver of any of the Insolvent
Party's assets, or the making by the Insolvent Party of any assignment for the
benefit of creditors, or the institution of any proceedings against the
Insolvent Party under any bankruptcy law. Termination shall be effective upon
the date specified in this notice.

 

7.6       Effect of Expiration or Termination

 

a. Termination Upon Default of Sponsor. Upon the termination of this Agreement
by reason of a default by Sponsor, neither party shall have any further rights
or obligations with respect to this Agreement, other than the obligation of
Sponsor to make any and all final payments accrued prior to the date of
termination, the obligation of the parties to make all reports required
hereunder, and except as provided below. Upon such termination of this
Agreement, the parties shall continue to abide by their non-disclosure
obligations as described in Section 5.1 and each party hereto shall fulfill any
other obligations incurred prior to such termination. Any such termination of
this Agreement shall not constitute the termination of any license or any other
agreements between the parties which are then in effect except as expressly
provided therein. In addition, upon such termination, Sponsor’s Option under
Section 3.1 shall be deemed automatically cancelled, and Sections 4, 6, 7 and 9
shall survive any such termination.

 

b. Expiration or Termination upon Default of TSRI. Upon the expiration of this
Agreement at its regularly scheduled expiration date, or upon a termination of
this Agreement on account of a default by TSRI, then TSRI shall make the
disclosures required by Section 3.2 for TSRI Technology conceived or reduced to
practice up to the date of said expiration or termination; and Sponsor shall
have the right to exercise its Option with respect to said TSRI Technology in
accordance with the schedule and procedures specified in Sections 3.3 and 3.4
above; and any non-exclusive licenses that have been granted under Section 3.1
shall survive. Additionally, each party shall perform all other obligations up
to the date of said expiration or termination; and the parties shall continue to
abide by their non-disclosure obligations described in Section 5.1; and any
previously existing license agreements or other agreements between the parties
shall continue in effect. In addition, upon such expiration or termination,
Sections 4, 6, 7 and 9 shall survive.

 

8.       ASSIGNMENT; SUCCESSORS.

 

8.1       Assignment. Any and all assignments by Sponsor of this Agreement or
any rights granted hereunder without the prior written consent of TSRI are void
except for assignments to an Affiliate of Sponsor.

 

8.2       Binding Upon Successors and Assigns. Subject to the limitations on
assignment set forth herein, this Agreement shall be binding upon and inure to
the benefit of any successors in interest and assigns of TSRI and Sponsor. Any
such successor to or assignee of a party's interest shall expressly assume in
writing the performance of all the terms and conditions of this Agreement to be
performed by such party and such written assumption shall be delivered to the
other Party.

 

 

 



 8 

 

 

9.       GENERAL PROVISIONS.

 

9.1       Independent Contractors. The relationship between TSRI and Sponsor is
that of independent contractors. TSRI and Sponsor are not joint venturers,
partners, principal and agent, master and servant, employer or employee, and
have no other relationship other than independent contracting parties. TSRI and
Sponsor shall have no power to bind or obligate each other in any manner, other
than as is expressly set forth in this Agreement.

 

9.2       Dispute Resolution. Any dispute or claim between the parties arising
out of or relating to this Agreement, including without limitation the breach
thereof, shall be resolved according to the following dispute resolution
procedures:

 

(a) Such dispute shall be first addressed by the representatives of TSRI and
Sponsor who have primary responsibility for managing this Agreement.

 

(b) If the dispute is not resolved by such representatives within fifteen (15)
days after the date either party gives written notice that such dispute exists,
then the dispute shall be referred to and addressed by the senior management of
each party.

 

(c) If such dispute is not resolved by the parties’ senior management within
thirty (30) days after the date the dispute is referred to them, then the
dispute shall be submitted to mediation. The mediator shall be a retired judge
or other neutral third party mutually selected by TSRI and Sponsor who has at
least ten (10) years experience in mediating or arbitrating cases in the
bio-pharmaceutical industry and regarding the same or substantially similar
legal and subject matter as the dispute between Sponsor and TSRI. If the parties
are unable to agree on such mediator within twenty (20) days after they exchange
initial lists of potential mediators, a mediator with the same qualifications
will be selected by the JAMS office in State of New York, New York City (after
consultation with the parties).

 

(d) The location of the mediation shall be in the State of New York, New York
City. TSRI and Sponsor hereby irrevocably submit to the exclusive jurisdiction
and venue of the mediator mutually selected by the parties for purposes of the
mediation, and to the exclusive jurisdiction and venue of the federal and state
courts located in the State of New York, New York City for any action or
proceeding regarding this Agreement in the event mediation is unsuccessful as
provided in sub-clause (e) below, or as provided in sub-clause (f) below, and
waive any right to contest or otherwise object to such exclusive jurisdiction or
venue, including without limitation any claim that such exclusive venue is not a
convenient forum.

 

(e) If the dispute is not resolved through mediation, either party may refer the
dispute to a court of competent jurisdiction in State of New York, New York
City.

 

(f) Notwithstanding anything to the contrary in this Agreement, prior to or
while a mediation proceeding is pending, either party has the right to seek and
obtain injunctive and other equitable relief from a court of competent
jurisdiction to enforce that party’s rights hereunder.

 

9.3       Entire Agreement; Modification. This Agreement and all of the attached
Exhibits set forth the entire agreement and understanding between the parties as
to the subject matter hereof, and supersede all prior or contemporaneous written
or oral agreements. There shall be no amendments or modifications to this
Agreement, except by a written document which is signed by both parties.

 

 

 



 9 

 

 

9.4       New York Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of New York notwithstanding any conflicts
or choice of laws provisions.

 

9.5        No Use of Name. The use of the name "The Scripps Research Institute",
"Scripps", “TSRI” or any variation thereof in connection with the advertising,
sale or performance of Products, Processes, Services, Biological Materials or
Research Tools is prohibited, unless Sponsor is provided written agreement for
the use of the name.

 

9.6       Headings. The headings for each article and section in this Agreement
have been inserted for the convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
article or section.

 

9.7       Severability. Should any one or more of the provisions of this
Agreement be held invalid or unenforceable by a court of competent jurisdiction,
it shall be considered severed from this Agreement and shall not serve to
invalidate the remaining provisions thereof. The parties shall make a good faith
effort to replace any invalid or unenforceable provision with a valid and
enforceable one such that the objectives contemplated by them when entering this
Agreement may be realized.

 

9.8       No Waiver. Any delay in enforcing a party's rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such party's rights to the future enforcement of its
rights under this Agreement, excepting only as to an express written and signed
waiver as to a particular matter for a particular period of time.

 

9.9       Notices. Any notices required by this Agreement shall be in writing,
shall specifically refer to this Agreement and shall be sent by registered or
certified airmail, postage prepaid, or by telefax, telex or cable, charges
prepaid, or by overnight courier, postage prepaid, and shall be forwarded to the
respective addresses set forth below unless subsequently changed by written
notice to the other party:

 

  FOR TSRI:

The Scripps Research Institute

10550 North Torrey Pines Road, TPC-9

La Jolla, California 92037

ATTN: Alliances

               With a copy to: otd@scripps.edu         FOR SPONSOR:

Xenetic Biosciences, Inc.

40 Speen Street, Suite 102

Framingham, Massachusetts 01701

Attn: Chief Executive Officer

               With a copy to: info@xeneticbio.com

 

Notices shall be deemed delivered upon the earlier of (i) when received;
(ii) three (3) days after deposit into the U.S. mail; (iii) the date notice is
sent via telefax, telex or cable; or (iv) the day immediately following delivery
to an overnight courier guaranteeing next-day delivery (except Sunday and
holidays).

 

 

 



 10 

 

 

9.10       Compliance with U.S. Laws. Nothing contained in this Agreement shall
require or permit TSRI or Sponsor to do any act inconsistent with the
requirements of any United States law, regulation or executive order as the same
may be in effect from time to time.

 

9.11       Export Controls. It is TSRI’s policy to remain fully in compliance at
all times with all U.S. export control regulations, including but not limited to
the Export Administration Regulations; International Traffic in Arms
Regulations; and embargo sanctions under the Office of Foreign Assets Control
(OFAC). All activities and/or transactions contemplated or hereby agreed to
within this Agreement shall be strictly predicated on full compliance with all
U.S. and international export control regulations including but not limited to
restricted party prohibitions; export license requirements. In the event that
Sponsor will be providing export-controlled material to TSRI, Sponsor must first
notify TSRI of its intention to provide this material in advance of shipment.
Further, diversion of any kind of any item provided to Sponsor contrary to U.S.
laws is strictly prohibited. In the event that such diversion occurs, TSRI shall
not be held liable for any consequential liability, penalties, or enforcement
actions undertaken by a U.S. Government agency or any other party in relation to
such action.

 

9.12       Indemnity. Sponsor shall indemnify, defend (by counsel reasonably
acceptable to TSRI) and hold harmless TSRI and any parent, subsidiary or other
affiliated entity of TSRI and their trustees, directors, officers, employees,
scientists, agents, successors, assigns and other representatives (collectively,
the “Indemnitees”) from and against all claims, suits, actions, damages,
liabilities, losses and other expenses, including without limitation reasonable
attorney’s fees, expert witness fees and costs incurred by or asserted against
the Indemnitees, whether or not a lawsuit or other proceeding is filed
(collectively “Claim”), that arise out of or relate to any allegations regarding
Sponsor’s use of Technology. Sponsor shall not enter into any settlement of such
Claims that imposes any obligation on TSRI, that does not unconditionally
release TSRI from all liability or that would have an adverse effect on TSRI’s
reputation or business without TSRI’s prior written consent. Notwithstanding the
above, Indemnitees, at their expense, shall have the right to retain separate
independent counsel to assist in defending any such Claims. In the event Sponsor
fails to promptly indemnify and defend such Claims and/or pay Indemnitees’
expenses as provided above, Indemnitees shall have the right to defend
themselves, and in that case, Sponsor shall reimburse Indemnitees for all of
their reasonable attorney’s fees, costs and damages incurred in settling or
defending such Claims within thirty (30) days of each of the Indemnitees’
written requests. This indemnity shall be a direct payment obligation and not
merely a reimbursement obligation of Sponsor to Indemnitees.

 

 

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

 

 

 

 

 

 

 




 11 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized representatives as of the date set forth above.

 

TSRI: SPONSOR:     THE SCRIPPS RESEARCH INSTITUTE XENETIC BIOSCIENCES, INC.

 

By:/s/ Nikki Alvarez

Name: Nikki Alvarez

Title: Director, Alliances

 

By: /s/ Jeffrey F. Eisenberg

Name: Jeffrey F. Eisenberg

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 12 

 

 

EXHIBIT A: RESEARCH PROGRAM

 

Overall Period of Performance: 5/1/2020 – 10/31/2022

[***]

 

Study Introduction

 

Xenetic Biosciences is developing a CAR T platform (termed ‘XCART’) for the
treatment of certain non-Hodgkin Lymphoma (NHL) subtypes, by targeting a
patient- and tumor- specific lymphoma neoantigen, namely the unique B-cell
receptor (BCR) displayed by a given malignant B-cell clone.

 

XCART will utilize a universal ‘CAR cassette’, into which neoantigen-specific,
antigen-binding domains (ABDs) can be inserted to create a patient-specific CAR.
The resulting CAR construct can then be engineered into an autologous CAR T
product for treatment of the patient’s lymphoma.

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 13 

 

 

EXHIBIT B: BUDGET

 

Xenetic Biosciences, Inc. Principal Investigator/Program Director (Last, First,
Middle): [***]  

BUDGET

May 1, 2020 – Oct, 31, 2022

PERSONNEL (Applicant organization only) % YEAR 1 YEAR 2 YEAR 3 Personnel [***]
[***] [***]         SUPPLIES  (Itemize by category) [***] [***] [***] [***]
TRAVEL [***] [***] [***] [***] OTHER EXPENSES  (Itemize by category) [***] [***]
[***] [***] DIRECT COSTS   [***]   [***]   [***] INDIRECT COSTS @ [***]   [***]
  [***]   [***] TOTAL COSTS   [***]   [***]   [***] GRAND TOTAL   [***]        
           

 

 

 

 14 

